Citation Nr: 0000930	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-02 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to service connection for a chronic nasal and 
sinus disability.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1968 to 
November 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Houston Regional Office (RO) July 1997 rating decision which 
denied service connection for a chronic nasal and sinus 
disability, an increased (compensable) rating for the 
service-connected bilateral hearing loss, and entitlement to 
TDIU.  

Appellate consideration of entitlement to TDIU is held in 
abeyance pending completion of the development requested in 
the remand below.


FINDINGS OF FACT

1.  The veteran has level I hearing, bilaterally.

2.  Nasal or sinus disability was not evident in service or 
for many years thereafter; medical evidence of record does 
not show that any current nasal or sinus disability is linked 
to service, or is etiologically related to any service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(1999).

2.  The veteran has not presented a well-grounded claim of 
service connection for chronic nasal or sinus disability.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claim:

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  This finding is based on his 
assertion that impairment from the service-connected 
bilateral hearing loss has increased in severity.  Proscelle 
v. Derwinski, 1 Vet. App. 629 (1992).  Once determined that a 
claim is well grounded, VA has a duty to assist in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  Pertinent clinical data have been associated with 
the file and the Board is satisfied that the duty to assist 
has been met in this case.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Service connection for bilateral hearing loss was granted by 
December 1972 rating decision and a noncompensable rating was 
assigned (such rating has been in effect since that time).  
That decision was based on clinical evidence demonstrating 
that the pre-service hearing impairment was aggravated by 
noise exposure in service.

VA and private medical records from November 1972 to April 
1997 (including medical records from the Social Security 
Administration (SSA)) documenting treatment associated with 
symptoms and disabilities unrelated to the veteran's service-
connected bilateral hearing loss reveal occasional reports 
and clinical findings of hearing impairment.

On VA audiological examination in May 1991, bilateral 
sensorineural hearing loss was diagnosed.

On VA audiological examination in May 1997, the veteran 
indicated that his hearing impairment was gradually 
increasing in severity over the years.  On examination, 
auditory thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz 
were 15, 15, 50, and 70 decibels, respectively, in the right 
ear (averaging 38 decibels), and 10, 15, 50, and 55 decibels, 
respectively, on the left (averaging 33 decibels); speech 
recognition ability using the Maryland CNC test was 96 
percent correct in the right ear and 98 percent correct on 
the left.  

On VA audiological examination in August 1998, the veteran 
indicated that his hearing impairment interfered with his 
ability to communicate with people.  On examination, auditory 
thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz were 15, 
25, 55, and 80 decibels, respectively, in the right ear 
(averaging 44 decibels), and 15, 15, 55, and 55 decibels, 
respectively, on the left (averaging 35 decibels); speech 
recognition ability using the Maryland CNC test was 100 
percent in the right ear, and 94 percent on the left.  
Moderate to severe sensorineural hearing loss in the right 
ear and moderate sensorineural hearing loss in the left ear 
were diagnosed.  

Currently, the veteran's service-connected bilateral hearing 
loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 
6100, and a noncompensable rating is assigned.

During the pendency of this appeal, the rating criteria under 
which diseases of the ear and other sense organs are rated 
were amended, effective June 10, 1999.  38 C.F.R. § 4.85 et 
seq. (see 64 Fed. Reg. 25,202-10).  Consistent with the 
decision in Marcoux v. Brown, 10 Vet. App. 3, (1996), holding 
that a liberalizing regulatory change during pendency of a 
claim must be applied if it is more favorable to the 
claimant, and if the Secretary has not enjoined retroactive 
application, Id. at 6, citing Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), the version of the criteria for 
diseases of the ear and other sense organs most favorable to 
the veteran must be applied.  

In this case, the defined purpose of the regulatory changes 
was a part of the overall revision of the rating schedule 
based on medical advances, etc., rather than representing 
liberalizing interpretations of regulations; the purpose of 
the change was an attempt to assure more equitable 
evaluations in a small number of veterans with unusual 
patterns of hearing impairment.  The comments clarify that 
the changes were not intended to be substantive.  See 62 Fed. 
Reg. 25,204 (May 11, 1999). 

Impairment of auditory acuity is evaluated using the criteria 
in 38 C.F.R. § 4.85.  "Assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in frequencies 1,000, 
2,000, 3,000, and 4,000 Hertz.  

To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
eleven auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Diagnostic Code 6100.  

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a).  When the pure tone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  38 C.F.R. § 4.86(b).  

Under VA schedular standards, the test results reported from 
the May 1997 and August 1998 VA audiological evaluations 
reveal that the veteran's hearing acuity is at level I, 
bilaterally.  Level I hearing in both ears warrants a 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100.  Consequently, entitlement to a rating greater than the 
currently assigned 0 percent for his bilateral hearing loss 
is not established under the rating criteria.  To be assigned 
a higher evaluation under VA schedular standards, the average 
pure tone thresholds and/or speech recognition scores would 
have to reflect more significantly impaired hearing than is 
evident in the most recent audiometric examination.  

The Board notes that the most recent audiological examination 
findings (dated in May 1997 and August 1998), as discussed 
above, reveal that the provisions of 38 C.F.R. § 4.86 are 
inapplicable to the veteran's claim.

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim, and it presents 
no question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 (1999) are 
inapplicable.

Service connection claim:

Service connection may be allowed for chronic disability, 
resulting from injury or disease, incurred in or aggravated 
by a veteran's period of active wartime service.  38 U.S.C.A. 
§ 1110.  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court made 
clear that service connection may not only be granted for a 
disorder found to be proximately due to or the result of a 
service-connected disability, but also when it is shown that 
the claimed disability has been aggravated by the service-
connected disability.  In such cases, according to the Court, 
a basis exists upon which to predicate a grant of entitlement 
to service connection on a secondary basis.  Thus, pursuant 
to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when 
aggravation of the veteran's nonservice-connected disability 
is proximately due to or the result of a service-connected 
disability, such veteran shall be compensated for the degree 
of disability, but only that degree over and above the degree 
of disability existing prior to the aggravation.  38 C.F.R. 
§ 3.322 (1996).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under 
applicable case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records include a June 1968 
induction medical examination report.  At that time, it was 
indicated that he sustained a gunshot wound to the left eye 
at age 8, impairing his vision in the left eye; on 
examination, left eye vision was impaired and a healed lesion 
was noted in the macular and temporal areas.  In February 
1971, he was involved in a fist fight and sustained a blowout 
fracture of the left orbit floor and a fracture of the left 
tripod; he received surgical treatment and was noted to have 
done "very nicely" postoperatively.  On service separation 
medical board examination in August 1972, his left eye vision 
was impaired, but routine laboratory studies performed in 
conjunction with the examination were within normal limits.  

On VA medical examination in May 1975, the veteran indicated 
that he sustained a blowout fracture to the left eye area in 
service and a gunshot wound in the left eye area prior to 
service.  On examination, a post traumatic scar was noted 
lateral to lateral canthus on the left, and there was 
evidence of depression in the middle portion of the left 
inferior orbitae rim.  It was indicated that cosmetic and 
functional results were "excellent."  

Based on the foregoing evidence, service connection for 
residuals of a fracture of the inferior rim and flow of the 
left orbit was granted by a rating decision in July 1975 (a 
noncompensable rating assigned in July 1975 has been in 
effect since that time).  

On VA otolaryngological examination in April 1982, the 
veteran indicated that he experienced infraorbital pain and 
vision impairment in the left eye since his left eye area 
gunshot wound and in-service left orbital fracture.  He 
reported that he experienced some nasal drainage year-round 
but denied any real (nasal) obstruction or other 
symptomatology.  On examination, there was no evidence of 
intranasal lesions or drainage and his nasal passages had 
normal mucosa.  Nose or sinus disability was not diagnosed on 
examination.

During private hospitalization in October 1984, mild 
sinusitis was diagnosed.

On VA psychiatric examinations in November 1983 and November 
1986, the veteran indicated that he experienced nose drainage 
and sinus problems, but no pertinent diagnoses were indicated 
on examinations.

On VA medical examination in May 1991, history of pre-service 
and in-service left eye injury was indicated and post-trauma 
residuals involving the left orbit area were supported by 
contemporaneous X-ray findings.  X-ray study of the orbits 
also revealed edema and swelling of the mucosa of the 
turbinate bones in both nasal cavities, but there was no 
appreciable thickening of the mucoperiosteum of the maxillary 
antra or deviation of the bony nasal septum.  

VA and private medical records from November 1972 to April 
1997 (including medical records from SSA) document frequent 
and extensive treatment associated with disabilities and 
symptoms unrelated to the veteran's claimed nose and sinus 
disability, but include occasional examinations of the head, 
eyes, ears, nose, and throat; on several occasions, he 
reported experiencing nose drainage, congestion, and 
headaches.  A July 1977 X-ray study of the skull did not 
reveal abnormality or impairment involving the nose or 
sinuses, but an electrocardiograph study revealed sinus 
tachycardia.  A January 1983 X-ray study of the orbits 
(performed during psychiatric hospitalization) revealed a 
normal right orbit, but an old gunshot wound, a suture about 
the frontal zygomatic suture line, and tiny metallic foreign 
body particles were noted on the left.  In January 1996, he 
indicated that he woke up with a headache and felt that this 
was a sinus problem; on examination, chronic sinus drainage 
was diagnosed.  In April 1997, he was evaluated due to 
reports of chronic sinus problems, but no sinus disease was 
found on examination (which included computerized tomography 
study showing the absence of sinus disease).

On VA medical examination in May 1997, including a review of 
the claims file, the veteran indicated that he sustained left 
orbit and nasal fracture in a fight during service, 
suggesting that he experienced nasal congestion and 
obstruction since that time (the examiner noted that the 
veteran also had a history of pre-service gunshot wound to 
the lateral aspect of the left orbit).  On examination, his 
nasal septum was slightly deviated to the right, airways were 
obstructed by 50 percent on the right and by 30 percent on 
the left, mucosa and turbinates were swollen, congested, and 
bluish in color, and some whitish mucous discharge was noted 
in both nostrils.  In pertinent part, allergic rhinitis 
productive of symptoms of nasal obstruction, congestion, and 
nasal discharge was diagnosed.  The examiner indicated that 
clinical studies performed in conjunction with the 
examination showed no evidence of mucosal thickening or sinus 
disease.  

On VA medical examination in August 1998, no disability 
involving the veteran's nose or sinuses was diagnosed.

Based on the foregoing, the Board finds that the claim of 
service connection for a chronic nose and sinus disability is 
not well grounded.  The evidence, as discussed above, does 
not show that any nose or sinus disability developed as a 
result of injury or disease which was incurred in or was 
aggravated by active service.  Although the veteran is shown 
to have sustained traumatic injury to the left orbit and left 
eye area both prior to active service and during active 
service (and service connection is currently in effect for 
left orbit disability which has been found to be related to 
the in-service injury), there is no indication that injury to 
the nose or sinuses was sustained in service; no pertinent 
symptoms, impairment, or disability were reported or found at 
the time of service separation or for many years thereafter.  

The first post service clinical evidence showing the presence 
of mild sinusitis consists of private hospitalization records 
in 1984 (documenting inpatient treatment unrelated to the 
claimed nose or sinus disability), and it does not suggest 
that such mild sinusitis constituted, in this case, a chronic 
disability, or that it was related to the veteran's active 
service period or any incident occurring therein.  Moreover, 
although he is shown to have occasionally complained of 
chronic nasal drainage and congestion during post service 
medical treatment, and swelling, edema, and mucosal 
thickening involving nasal cavities were indicated on VA 
medical examination in May 1991, it was not suggested at that 
time, that such impairment was related to active service or 
any incident occurring therein.

Most importantly, the veteran was examined and his claims 
file reviewed by VA in May 1997 and August 1998.  The absence 
of any sinus disease was specifically indicated in May 1997 
(based on contemporaneous examination and clinical studies).  
Although allergic rhinitis was diagnosed in May 1997 (and the 
examiner opined that the veteran's symptoms of nasal 
congestion, drainage, and obstruction were related to 
rhinitis), it was not suggested at that time (or indeed any 
other time) that allergic rhinitis was related to service or 
any incident occurring therein.  On VA examinations in August 
1998, nose or sinus disabilities (of service origin or 
otherwise) were not diagnosed.

The Board is mindful of the veteran's contention that he 
currently has a chronic nose and sinus disability, and that 
such disability is related to active service.  While the 
credibility of his contention is not challenged and his 
competence to testify with regard to observable symptoms of 
recurrent nasal congestion and discharge is noted, consistent 
with Cartright v. Derwinski, 2 Vet. App. 24 (1991), he is 
simply not competent, as a lay person, to render a medical 
diagnosis of chronic disability of the nose or sinus, or to 
provide a nexus or etiological link between active service, 
any incident occurring therein, and any current 
symptomatology.  See Grivois, 6 Vet. App. at 140, citing 
Espiritu, 2 Vet. App. at 494. 

Finally, the evidence does not show, nor is it contended by 
or on behalf of the veteran, that the claimed nose and sinus 
disability is related to combat service; thus, the provisions 
of 38 U.S.C.A. § 1154(b) (West 1991) are not applicable in 
this claim.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.  

The RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and he has not indicated the 
existence or availability of any medical evidence (not 
already of record) that would well ground his claim.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.

Service connection for a chronic nasal and sinus disability 
is denied.


REMAND

The Board finds that the veteran's claim of entitlement to 
TDIU is well grounded, as it is plausible and capable of 
substantiation.  Murphy, 1 Vet. App. at 81.  This finding is 
based on his assertion that his service-connected psychiatric 
disability has rendered him unemployable.  Proscelle, 1 Vet. 
App. 629; King v. Brown, 5 Vet. App. 19 (1993).  Once 
determined that a claim is well grounded, VA has a duty to 
assist in the development of evidence pertinent to the claim.  
38 U.S.C.A. § 5107(a). 

In this case, service connection is currently in effect for a 
chronic psychiatric disability, rated 50 percent disabling, 
and bilateral hearing loss and residuals of a fracture of 
left orbit rim and floor, each rated zero percent; the 
combined disability rating is 50 percent.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  
However, if the total rating is based on a disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, it shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).  In cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a), entitlement to TDIU will be considered 
on an extraschedular basis.  38 C.F.R. § 4.16(b).

The veteran claims that he is unable to obtain and maintain 
gainful employment by reason of his service-connected 
psychiatric disability.  He indicated that although he does 
not meet the schedular criteria for TDIU entitlement under 
38 C.F.R. § 4.16(a), award of TDIU is warranted on 
extraschedular basis by application of 38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b), in that his case is exceptional 
and out of the ordinary.

Service connection for the veteran's psychiatric disability 
was granted by RO rating decision in December 1972 (a 50 
percent evaluation was assigned, effective November 2, 1972, 
the day following his separation from service by reason of 
psychiatric disability.)  The evaluation of that disability 
was periodically readjusted to reflect the level of severity 
of impairment (on numerous occasions, he was assigned a 
temporary total rating under 38 C.F.R. § 4.29 based on 
evidence of VA hospitalizations in excess of 21 days due to 
service-connected psychiatric disability); at the time of the 
July 1997 rating decision subject to this appeal, his 
psychiatric disability was rated 30 percent disabling, but by 
the rating decision in July 1997, the evaluation thereof was 
increased to 50 percent.

VA and private medical records (including medical records 
from SSA) dated from the time of the veteran's service 
separation until April 1997 document frequent and extensive 
inpatient and outpatient treatment of the veteran's 
psychiatric disability over the years.  Such evidence reveals 
that he has experienced numerous problems with the law and 
significant impairment in social and occupational settings 
due to such disability.  

On VA psychiatric examination in May 1997, bipolar disorder, 
depressed, was diagnosed, and Global Assessment of 
Functioning (GAF) score 45 was assigned.  Axis IV stressors 
were listed as lack of social support, poverty, unemployment, 
and chronic illness.  The examiner indicated that the 
veteran's psychiatric disability was "quite disabling" but 
did not constitute an "extremely dramatic representation."  

On VA psychiatric examination in August 1998, bipolar 
disorder, in remission, history of depressive neurosis, 
schizophrenic reaction, and alcohol dependence in remission, 
were diagnosed, and GAF score 60 was assigned.  Axis IV 
stressors were listed as frequent outbursts of anger and 
recent trouble with the police.  The examiner indicated that 
the veteran appeared mildly impaired; he did not seem to have 
intimate relationships and had difficulty getting along with 
others.  

At the time of VA psychiatric examination in August 1998, it 
was indicated that the veteran was compliant with psychiatric 
treatment at VA outpatient clinic in Victoria and regularly 
attended "AA" meetings.  However, the most recent medical 
records of outpatient (and/or inpatient) treatment in the 
claims file are dated in April 1997.  

Although conclusions reached by the VA psychiatrist on 
examination in August 1998 suggest that impairment associated 
with the veteran's service-connected psychiatric disability 
improved, it is not clear whether this represented a 
sustained or temporary improvement, especially in view of the 
previous psychiatric examination in May 1997, at which time 
severe impairment was suggested.

In view of the foregoing, the Board is of the opinion that 
complete records of psychiatric treatment since April 1997 
should be obtained and incorporated in the claims folder.  
The veteran should also be afforded another psychiatric 
examination to assess the current severity of his psychiatric 
disability and to provide a more complete picture relative to 
his ability to function in an employment setting.  

Accordingly, the TDIU claim is REMANDED for the following 
action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his service-connected psychiatric 
disability since April 1997.  After any 
necessary authorizations are obtained 
from the veteran, copies of all relevant 
VA or private reports of treatment 
should be obtained and added to the 
claims folder, particularly all 
treatment records from VA outpatient 
clinic in Victoria, Texas.

2.  The veteran should be afforded 
another VA psychiatric examination to 
determine the severity of his service-
connected psychiatric disability.  The 
examination report should include a 
complete description of the veteran's 
symptoms, clinical findings, and 
functional impairment associated with 
his service-connected psychiatric 
disability; all indicated studies should 
be done.  The examiner should identify 
the severity of the functional 
impairment associated with the veteran' 
s service-connected psychiatric 
disability, particularly as it affects 
his industrial adaptability.  The 
examiner should assign and explain the 
meaning of the numerical GAF score 
assigned, in compliance with Thurber v. 
Brown, 5 Vet. App. 119 (1993).  The 
examiner should also comment on how the 
veteran's psychiatric disability affects 
his industrial adaptability.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for further 
review.  The veteran has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

